DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, 7, 12, 16, 20, 25-29, 32-36, 69, 74, 76-79, 83, 84, 88-96, 136-145, and 178- 190 are pending in this application.  Claims 1, 2, 5, 6, 8-11, 13-15, 17-19, 21-24, 30, 31, 37-68, 70-73, 75, 80-82, 85-87, 97-135, and 146-177 have been cancelled.  Claims 182-190 have been added.  Claims 3, 4, 7, 12, 16, 20, 25-29, 32-36, 69, 74, 76-79, 83, 84, 88-96, 136-145, and 178-190 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, 7, 12, 16, 20, 25-29, 32-36, 69, 74, 76-79, 83, 84, 88-96, 136-145, and 178-181 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US 2011/0027413) for the reasons set forth in rejecting the claims in the last Office action.  The new claims are not seen to influence the conclusion of unpatentability previously set forth. 
Jia et al teach an isolated or purified iso-mogroside V (see entire patent, Formula 1).  This is the same as claimed by Applicant (see claim 178, second, third, tenth, and eleventh structures).  It is noted that “isolated or purified” eliminates/reduces the presence of other mogrosides.
Applicant is also directed to MPEP 2144.09, wherein it is noted that isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
The claimed amounts would be obvious to that of Jia et al as the same components and process steps are used to obtain the same final result.
It is noted that once the art recognizes the use of a compound as a sweetener then the use and manipulation of amounts would be expected, obvious, and well-within the skill of the art.
All of the claim limitations have been considered.

Jia et al (US 2014/0170286 and US 2015/0320095) are cited as of interest.

Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the specifically claimed compounds and that the claimed compounds provide for unexpected results.

The declaration under 37 CFR 1.132 filed September 30, 2021 is insufficient to overcome the rejection of the claims based upon Jia et al (US 2011/0027413) as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the broadest claim (claim 3).  The results appear to be specific for one compound within the meaning of Formula (I). 
2)  Applicant does not address how the presented results represent the entirety of Formula (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 4, 2021